DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/04/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winebrenner US 2013/0294852.
In regards to claim 8, Winebrenner discloses a rotating tool (21), comprising: a body (23) having a columnar shape, extending along a rotational axis (A) from a first end (machining end 25) to a second end (shank end 27), and comprising: a cutting section (L2) having the first end (25), and a shank section having the second end (27), wherein the cutting section .


    PNG
    media_image1.png
    1126
    1531
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    863
    1834
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winebrenner US 2013/0294852 as applied to claim 8 above and in further view of Dov et al. US 7,204,663 (hereafter--Dov--).
In regards to claim 9, Winebrenner discloses the rotating tool according to claim 8, Winebrenner also discloses that the first helical flute (as in annotated Figure 1 above) comprises: a first bottom portion located, at a bottom of the first helical flute (along an axial direction, the first bottom located closest to the shank portion of the tool), and a second bottom portion located at the bottom of the first helical flute (along an axial direction, the second bottom located closest to the machining portion of the tool).
However, Winebrenner fails to explicitly disclose that the first bottom portion is farther from the rotational axis than the second bottom portion.
Nevertheless, Dov teaches as on Figure 3, that it is well known in the art of rotating cutting tools to have a first helical flute having a first bottom portion or core 31 located at a bottom of the first helical flute, located closest to a shank portion and a second bottom portion or core 31 located at the bottom of the first helical flute, closest to the machining portion. Note that 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Winebrenner’s core to taper such that, the first bottom portion is farther from the rotational axis than the second bottom portion as taught by Dov for resisting the bending moment/bending stress on the rotary tool during use.
In regards to claim 10, Winebrenner discloses the rotating tool according to claim 8, Winebrenner also discloses that the reversely-helical flute (as in annotated Figure 1 above) comprises: a third bottom portion located at a bottom of the reversely-helical flute (along an axial direction, the third bottom located closest to the shank portion of the tool), and a fourth bottom portion located at the bottom of the reversely-helical flute (along an axial direction, the fourth bottom located closest to the machining portion of the tool).
However, Winebrenner fails to explicitly disclose that the third bottom portion is farther from the rotational axis than the fourth bottom portion.
Nevertheless, Dov teaches as on Figure 3, that it is well known in the art of rotating cutting tools to have a helical flute having a bottom portion or core 31 located at a bottom of the first helical flute, located closest to a shank portion and another bottom portion or core 31 located at the bottom of the first helical flute, closest to the machining portion. Note that the core 31 tapers as becoming smaller located near the machining end such that the core 31 at the first bottom is farther from the rotational axis than the other bottom portion or core 31. This is ideal for resisting the bending moment/bending stress on the rotary tool during use (see col 4, lines 21-28).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Winebrenner’s core to taper such that, the .
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winebrenner US 2013/0294852 as applied to claim 8 above, and further in view of Flynn US 2006/0045638.
In regards to claim 12, Winebrenner discloses, the rotating tool according to claim 8, Winebrenner also discloses that the first helical flute extending from the side of the first end to the side of the second end.
However, Winebrenner fails to disclose that the first helical flute comprises a first ridge.
Nevertheless, Flynn teaches that it is well known in the art of rotary cutting tools to have a helical flute with a first ridge (56 or 58). Note that the first ridge (56 or 58) extends along the cutting surface of a helical cutting edge on the helical flute, from a first end to a second end to the tool. The provision of ridges 56 or 58 enhances chip removal by directing the chips away from the cutting surface.
Accordingly, it would have been obvious for a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Winebrenner’s flute to have a ridge as taught by Flynn in order to enhance chip removal by directing the chips away from the cutting surface.
In regards to claim 13, Winebrenner discloses, the rotating tool according to claim 8, Winebrenner also discloses that the second helical flute extending from the side of the first end to the side of the second end.
However, Winebrenner fails to disclose that the second helical flute comprises a second ridge.
Nevertheless, Flynn teaches that it is well known in the art of rotary cutting tools to have a helical flute with a first ridge (56 or 58). Note that the first ridge (56 or 58) extends along the cutting surface of a helical cutting edge on the helical flute, from a first end to a second end to 
Accordingly, it would have been obvious for a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Winebrenner’s flute to have a ridge as taught by Flynn in order to enhance chip removal by directing the chips away from the cutting surface
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winebrenner US 2013/0294852 as applied to claim 8 above, and further in view of Noland US 2004/0120777.
In regards to claim 14, Winebrenner discloses (or as modified discloses), the rotating tool according to claim 8, Winebrenner also discloses that the body further comprises a third helical cutting edge on a front side of the first helical cutting edge in the rotation direction, and an interval (in a rotation direction, refer to the distance between each of the first and second helical cutting edges) between the first helical cutting edge and the second helical cutting edge and an interval (in a rotation direction, refer to the distance between each of the first and third helical cutting edges) between the first helical cutting edge and the third helical cutting edge (annotated Figure 1 above).
However, Winebrenner fails to explicitly disclose that the interval between the first helical cutting edge and the second helical cutting edge is larger than the interval between the first helical cutting edge and the third helical cutting edge.
Nevertheless, Noland teaches that it is well known in the art of rotary cutting tools to have a tool having four helical cutting edges as in Figures 1-23. Note that Figures 4 and 10 shows that there is an interval B between a first helical cutting edge 20b and second helical cutting edge 20c and an interval A between the first helical cutting edge 20b and a third helical cutting edge 20a. Note that these intervals change in such a way that the interval B is larger than the interval A, eliminating an equally repeated sound pattern, thus reducing the likelihood of the tool producing a resonant harmonic vibration.

Response to Arguments
Applicant’s arguments filed on 02/04/2022 with respect to claim 8 have been carefully and fully considered, and in light of Applicant's amendments, a new ground(s) of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Winebrenner US 2013/0294852; under 35 U.S.C. 103 as being unpatentable over Winebrenner US 2013/0294852 in view of Dov et al. US 7,204,663 (hereafter--Dov--); Winebrenner US 2013/0294852 in view of Flynn US 2006/0045638; and Winebrenner US 2013/0294852 in view of Noland US 2004/0120777; have been incorporated as aforementioned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722